By motion for rehearing aided by able oral presentation, appellant insists that, when viewed as a whole, the record reflects such an unfair trial and conviction as to require a reversal.
Appellant appears to have been advised fully as to her rights before entering the plea of guilty and to have advised the trial court that she was pleading guilty because she was guilty.
We note that upon the hearing of the motion, appellant introduced in evidence the officer's return upon the search warrant, which shows that — as a result of the search of appellant's home — there was found and seized "samples from one quart and one 2 gallon water bucket full of whisky that had been turned over."
In the light of this testimony we are unable to agree with appellant in her contention.
The motion for rehearing is overruled. *Page 22 
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.